DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “video area configured to display” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (US 2016/0259888) and Squilla et al. (US 2009/0125840).
Regarding claim 16, Liu et al. discloses an apparatus configured to display a medical video, from a surgical procedure on a patient, and medical video elements, the apparatus comprising: 
a video area configured to display the medical video elements generated by a generation device (“In accordance with an embodiment, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108” at paragraph 0034, line 5), wherein the medical video elements include: 

a start mark which indicates a presence of a sought-for feature in one or more of the plurality of image slices (“In accordance with an embodiment, the indexing engine may be configured to index the one or more video images in the video database 106, based on the respective timestamps associated with such video images. Therefore, in such a case, the timestamp of the desired video image need not be determined on receipt of the query from the user. Instead, the UI manager 214 may be configured to retrieve the timestamp of the desired video image from the memory 206 and/or the video database 106 based on the one or more search terms in the query. In accordance with an embodiment, the UI manager 214 may be configured to display the timestamp of the desired video image within the result interface. Thereafter, the UI manager 214 may display the first video image portion within the result interface, when the user of the user terminal 108 provides an input to navigate to the desired video image that corresponds to the timestamp” at paragraph 0064).
Liu et al. does not explicitly disclose an indicator corresponding to one or more phases of the surgical procedure on the patient.
Squilla et al. teaches an apparatus in the same field of endeavor of surgical image display, comprising:
a video area configured to display the medical video elements generated by a generation device (“The display device 24 can be capable of displaying historical 
an indicator corresponding to one or more phases of the surgical procedure on the patient (“The display device 24 can also display surgical sequence phase indicators 94 representing each phase of the surgical sequence and can further display one or more status indicators representing which phase in the surgical sequence is currently being displayed (Step 82)” at paragraph 0053, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the phase labeling as taught by Squilla et al. in the display of Liu et al. to allow the user to easily attribute the images to particular phases of the surgical procedure for review.
Regarding claim 20, Liu et al. discloses an apparatus further comprising an indication of a time within a video stream (“In accordance with an embodiment, the indexing engine may be configured to index the one or more video images in the video database 106, based on the respective timestamps associated with such video images. Therefore, in such a case, the timestamp of the desired video image need not be determined on receipt of the query from the user. Instead, the UI manager 214 may be configured to retrieve the timestamp of the desired video image from the memory 206 and/or the video database 106 based on the one or more search terms in the query. In 
Regarding claim 21, Liu et al. discloses an apparatus further comprising an identification of medically relevant video elements (“Thereafter, the surgical scene analyzer 210 may be configured to identify the one or more non-tissue regions in each video image. Examples of the one or more non-tissue regions include, but are not limited to, a smoke/mist region, a surgical instrument region, a surgical gauze region, or a blood region” at paragraph 0052, line 11).

Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. and Squilla et al. as applied to claim 16 above, and further in view of Fujita et al. (US 2007/0268280).
Regarding claim 17, the Liu et al. and Squilla et al. combination discloses the elements of claim 16 as described above.
The Liu et al. and Squilla et al. combination does not explicitly disclose further comprising a thumbnail preview.
Fujita et al. teaches an apparatus in the same field of endeavor of medical image display processing, comprising a thumbnail preview (“For example, when the user repeats an operation for selecting a desired number (for example, five) of main images using the input unit 10, the control unit 15 saves and manages respective selected main images as respective selected images and it controls the display unit 11 to additionally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a thumbnail preview as taught by Fujita et al. in the display of the Liu et al. and Squilla et al. combination to allow the user to see a quick summary of the images of interest.
Regarding claim 31, the Liu et al. and Squilla et al. combination discloses the elements of claim 16 as described above.
The Liu et al. and Squilla et al. combination does not explicitly disclose wherein during playback of the medical video the plurality of image slices is shifted such that an image slice of the plurality of image slices corresponding to a currently displayed frame of the plurality of frames is displayed at a fixed location.
Fujita et al. teaches an apparatus in the same field of endeavor of medical image display processing, wherein during playback of the medical video the plurality of image slices is shifted such that an image slice of the plurality of image slices corresponding to a currently displayed frame of the plurality of frames is displayed at a fixed location (“When the user performs a key operation or a click operation for selecting the frame play icon 132 using the input unit 10, the display unit 11 displays the next main image to this main image in the forward direction of the time series in the main-image display area 100 under the control of the control unit 15” at paragraph 0190, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a main image display area as taught by Fujita et al. .

Claims 18, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. and Squilla et al. as applied to claim 16 above, and further in view of Braun et al. (US 2015/0116361).
Regarding claim 18, the Liu et al. and Squilla et al. combination discloses the elements of claim 16 as described above.
The Liu et al. and Squilla et al. combination does not explicitly disclose an indicator of a quality of the plurality of image slices.
Braun et al. teaches an apparatus in the same field of endeavor of medical image display processing comprising an indicator of a quality of the plurality of image slices (“The representation of the PET image quality parameter on the display unit 25 comprises a color coding of the PET image quality parameter, wherein the color coding depends on a value of the image quality parameter” at paragraph 0093, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an image quality indicator as taught by Braun et al. for the display of the Liu et al. and Squilla et al. combination as it “enables a comprehensible, effective and reliable assessment of the medical image data by an observer” (Braun et al. at paragraph 0013, last sentence).
Regarding claim 22, the Liu et al. and Squilla et al. combination discloses the elements of claim 16 as described above.

Braun et al. teaches an apparatus in the same field of endeavor of medical image display processing comprising utilizing a plurality of colors to display an indication of a quality of the plurality of image slices (“The representation of the PET image quality parameter on the display unit 25 comprises a color coding of the PET image quality parameter, wherein the color coding depends on a value of the image quality parameter” at paragraph 0093, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an image quality indicator as taught by Braun et al. for the display of the Liu et al. and Squilla et al. combination as it “enables a comprehensible, effective and reliable assessment of the medical image data by an observer” (Braun et al. at paragraph 0013, last sentence).
Regarding claim 23, Braun et al. discloses an apparatus wherein green represents a good quality of the plurality of image slices (“a PET image quality parameter with a value of greater than 95 percent of the reference value is shown in green” at paragraph 0093, line 14).
Regarding claim 26, Braun et al. discloses an apparatus wherein the indicator comprises a plurality of segments of at least two different colors (“A PET image quality parameter with a value of less than 50 percent of the reference value is shown in red. A PET image quality parameter with a value between 50 and 95 percent of the reference value is shown in yellow and a PET image quality parameter with a value of greater than 95 percent of the reference value is shown in green” at paragraph 0093, line 10; .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. and Squilla et al. as applied to claim 16 above, and further in view of Kamath et al. (US 2013/0286038).
The Liu et al. and Squilla et al. combination discloses an apparatus comprising an indication of a time (“In accordance with an embodiment, the indexing engine may be configured to index the one or more video images in the video database 106, based on the respective timestamps associated with such video images. Therefore, in such a case, the timestamp of the desired video image need not be determined on receipt of the query from the user. Instead, the UI manager 214 may be configured to retrieve the timestamp of the desired video image from the memory 206 and/or the video database 106 based on the one or more search terms in the query. In accordance with an embodiment, the UI manager 214 may be configured to display the timestamp of the desired video image within the result interface.” Liu et al. at paragraph 0064, line 1)
The Liu et al. and Squilla et al. combination does not explicitly disclose an indication of a zoom factor.
Kamath et al. teaches an apparatus in the same field of endeavor of medical image display processing comprising an indication of a zoom factor (“In an exemplary embodiment, the selection panel 802 may include a "Zoom Input" tool 818 for allowing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a zoom indicator as taught by Kamath et al. in the display of the Liu et al. and Squilla et al. combination to enable the user to designate a particular magnification level for easier viewing of image details.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. and Squilla et al. as applied to claim 16 above, and further in view of Kimball et al. (US 2014/0109002).
The Liu et al. and Squilla et al. combination discloses the elements of claim 16 as described above.
The Liu et al. and Squilla et al. combination does not explicitly disclose that the plurality of image slices from the surgical procedure on the patient are shown in a circular configuration.
Kimball et al. teaches an apparatus in the same field of endeavor of image display processing, wherein the plurality of image slices are shown in a circular configuration (“The two concentric arc information banners 254A-B are each a portion of two concentric circles. In another embodiment, the information banner(s) may be any partial or complete shape, including a partial or complete square, circle, and an oval when displayed in two-dimensions or a partial or complete cube, sphere, and the like when displayed in three-dimensions. For example, a larger portion of a circle, e.g., a smaller or larger arc or an entire circle, sphere, and the like may be illustrated on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a circular arrangement as taught by Kimball et al. in the display of the Liu et al. and Squilla et al. combination as a way to present the desired information to the user in an accessible and understandable way.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. and Squilla et al. as applied to claim 16 above, and further in view of Mohr et al. (US 2018/0322949).
The Liu et al. and Squilla et al. combination discloses the elements of claim 16 as described above.
The Liu et al. and Squilla et al. combination does not explicitly disclose that the apparatus is configured to concatenate and export segments of the medical video that 
Mohr et al. teaches an apparatus in the same field of endeavor of surgical image processing, where the apparatus is configured to concatenate and export segments of the medical video that have been one of manually marked and/or automatically determined based on the presence of the sought-for feature (“At 760, the candidate video clip identified at 755 (i.e., the video segment from 10:59 AM to 11:02 AM) is presented to the medical person for viewing. In one embodiment, this video segment is displayed automatically. In an alternate embodiment, a link is provided on a display for viewing by the medical person (e.g., on a display located on surgeon's console 16 shown at FIG. 1). The link is configured to play back to the medical person the portion of the recorded video corresponding to the identified video clip. Similarly, if more than one candidate video clip is identified at 755, more than one link can be displayed” at paragraph 0069, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a batch output as taught by Mohr et al. in the system of the Liu et al. and Squilla et al. combination so that all relevant images can be presented for the user’s review at once.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al., Squilla et al. and Braun et al. as applied to claim 18 above, and further in view of Horn et al. (US 2005/0075551).

The Liu et al., Squilla et al. and Braun et al. combination does not explicitly disclose that the plurality of image slices is arranged in an elongated first shape and wherein the first shape is spaced apart from the second shape.
Horn et al. teaches an apparatus in the same field of endeavor of medical image display processing, wherein the plurality of image slices is arranged in an elongated first shape (“The data stream 210 may be for example data represented in the graphical presentation 220 (e.g. a captured in-vivo image stream) or other data obtained and/or sampled simultaneously or substantially simultaneously with the data represented in the graphical presentation 220” at paragraph 0030, line 12), wherein the indicator has a second shape corresponding to the first shape (“An indicator 250 such as a cursor may advance along the time bar 230” at paragraph 0031, line 1), and wherein the first shape is spaced apart from the second shape (as shown in Figure 2, the two are spaced apart from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the graphical presentations as taught by Horn et al. in the display of the Liu et al., Squilla et al. and Braun et al. combination to present the image data and relevant information in an understandable way.

Allowable Subject Matter

Claims 24, 28-30, 32, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art of record discloses a first color represents a poor quality of the plurality of image slices, and perhaps the prior art discloses a color represents video recording outside a patient's body and a color represents fluorescence recording, there is no clear indication why these three would be done together in the same quality indication module.  There would be no reason to combine these individual teachings together to arrive at the subject matter of claim 24.  While is shown that circular, concentric image display shapes above, it is not clear how this could be combined with the teachings of Horn et al. to arrive at the subject matter of claim 28.  While Fujita et al. demonstrates a preview window connected by a line which could conceivably include a pointer, there is no suggestion of having the pointer on a first side of the plurality of slices and a preview window on a second side of the plurality of slices opposite the first side as required by claim 29.  Similarly, Fujita et al. does not suggest having a pointer on a first side of the plurality of slices and a preview window on the first side of the plurality of slices, wherein the pointer and the preview window are connected by a line that extends beyond the plurality of slices to a second side of the plurality of slices opposite the first side as required by claim 30.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662